                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

KRYSTLE DOHERTY,

                  Plaintiff,

v.                                                    Case No: 2:19-cv-18-FtM-99UAM

UNITED STATES OF AMERICA and
STATE OF FLORIDA,

                 Defendants.


                                          ORDER

       This matter comes before the Court upon review of the Motion to Join filed by Jacqueline

Knapp on April 12, 2019. Doc. 58. On April 3, 2019, the Honorable Sheri Polster Chappell

dismissed this case without prejudice. Doc. 55. Thus, the motion will be denied as moot.

       ACCORDINGLY, it is

       ORDERED:

       The Motion to Join filed by Jacqueline Knapp (Doc. 58) is DENIED as moot.

       DONE and ORDERED in Fort Myers, Florida on this 15th day of April, 2019.




Copies:
Pro se parties
